Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/11/2022 is acknowledged.
Claims 1-6 are elected for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US Pub. No. 2019/0081273 A1), hereafter referred to as Sung.

As to claim 1, Sung discloses a display device (figs 1B and 11, device 500; [0161]), comprising:
a substrate (fig 11, 582) including a display area (fig 1B shows the display area DA), an opening area (TA) disposed in the display area (DA), a first non-display area (area surrounding the DA shown in figure 1B) at least partially surrounding the display area (DA), and a second non-display area (PA) at least partially surrounding the opening area (TA);
a display layer disposed in the display area (fig 8 shows the details of the display layer 440 in the display area DA region C shown in figure 7);
an encapsulating substrate (fig 11, substrate 590) at least partially covering the display layer (DA) and having an opening (TH) corresponding to the opening area (TA);
a sealing portion (portion of layer 550 located by the region TH) disposed between the encapsulating substrate (portion of 590) and the 
a partition wall (fig 11, wall formed by grooves GR) disposed between the substrate (582) and the sealing portion (portion of 550 by the opening area TA). 

As to claim 2, Sung discloses the display device of claim 1 (paragraphs above),
wherein the sealing portion (portion of 550 by the opening area TA) is in direct contact with the partition wall (portion of 550 is in direct contact with wall formed by GR). 

As to claim 3, Sung discloses the display device of claim 1 (paragraphs above),
wherein the partition wall (wall formed by GR) comprises an inorganic layer and/or an organic layer (wall formed by GR described in [0099]; [0011]; [0160]). 

As to claim 4, Sung discloses the display device of claim 3 (paragraphs above),
wherein the sealing portion (portion of 550) is in contact with the organic layer of the partition wall (wall formed by GR comprising the plastic layer 511, 513 and planarization layer 520 described in [0101] and [0011] with respect to figure 7 and taught to be the same in figure 11 in [0160]). 

As to claim 5, Sung discloses the display device of claim 1 (paragraphs above),  
wherein an inner surface of the opening of the encapsulating substrate (surface of opening of 590) protrudes from the inside of the sealing portion (portion of 550) towards the center of the opening (TA). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Kim et al. (US Pub. No. 2008/0143247 A1), hereafter referred to as Kim.

As to claim 6, Sung discloses the display device of claim 1 (paragraphs above).

Nonetheless, Kim discloses wherein a substrate and an encapsulating substrate each comprise an alignment mark disposed at corresponding positions (fig 8, display substrate 200 and encapsulating substrate 300 comprising alignment marks described in [0067]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include alignment marks in the display substrate and encapsulating substrate of Sung as taught by Kim since this will help ensure accurate alignment of the through hole (TH) in the substrate (590) with the through area (TA) of the substrate (582).  

Pertinent Art
US2016/0293883A1 and US2018/0151834 A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/16/2022